Case 1:18-cv-10225-MLW Document 355-20 Filed 08/16/19 Page 1 of 3




            EXHIBIT 20
·~......
      _
               Case 1:18-cv-10225-MLW Document 355-20 Filed 08/16/19 Page 2 of 3
                                      0.I'                                              0
                                                                                    Enforcement and Removal Oper~tions
                                                                                    Boston Field Office      ·

                                                                                    U.S. Department of Homeland Security
                                                                                    100 District Avenue
                                                                                    Bur~ington, MA, 01803


                                                                                    U.S. Immigration
                                                                                  - and Customs
                                                                                    Enforcement



           c/o Suffolk County House of Corrections
           20 Bradston Street
           Boston, MA.02118
                                             Decision to Continue Detention
           This letter is.to inform you that your custoqy status has.been reviewed and it has been determined as a
           matter of administrative discretion that_ you will not be·released from the custody _of U.S.' Immigration and
           Customs Enforcement (ICE) at this time. This decision has been:made based on~ review of your file
           and/or your personal intertjew and consideration of any information you submitted to ICE's reviewing
           ~~                                                               .                   .                .




      . .YOU are   a tiative and citizen of Brazil who entered the United States near New Mexico in 2004, without
           being admitted or paroled by an immigration officer.           ··               ··                 ·

           You are subject to a Final Order of~emoval issued on November 13, 2018.

           Upon review of the facts of your case, including your criniinalconvictions for Assault and Battery on a
           Police Officer, Resisting Arrest, Disorderly Conduct, and Operating After SuspendedlR.evoked-babitual
           offender, l have determined that you would pose a danger to the community if you were to be released
           from ICE ciistody.
                                              .                                                                 .
           Based upon the above in the exercise of administrative discretion, you will rem~in in ICE custody
           pending your removal from the United· States. You are advised that you must demonstrate that you are
           making reasonable efforts to comply with the order ofremoval and that you are cooperating with-ICE's
           efforts to remove you by taking wllatever actions ICE requests to affect your removal: You          are
                                                                                                              also. · •
           advised that any willful failure or refusal on your part to make tim~ly application in good faith for travel
           or other documents necessary for your departure, or any conspiracy or actions to prevent youi removal or
           obstruct the issuance of a travel document, may subject you to crQninal prosecution under 8 :USC Section
           ~~                                                .                                             .



           If you have not been removed or released from custody by May 12, 2019,jurisdiction of the custody
           decision in your case will be transferred to the Headquarters Re_moval and International Operations Unit
           (HQ RIO), Potomac Center North, 500 12th Street SW, Washington, DC 20536. HQ RIO will make a final·
           detepnination regarding your custody. · ·                                         ·




                                                                                     www.ice.gov
---"I--.._
        ...
                                             Q
                    Case 1:18-cv-10225-MLW Document 355-20 Filed 08/16/19 Page 3 of 3
                                                                                              0
              ?

              Notice to Alien of File Custody Review
                                                                                                           ·
              Page2


                                                          . PROOF OF SERVICE .

              (1)     Personal Serv               cer to complete both (a) and (b) below.)

                      (a)       I.                                                 ---'----0=-----..c.--o_ ____.
                                                    e ofICE ficer \                                        Title
              certify that I served                                                                            with a copy of
                                            ( f "\ V. r                                                        ~ ~. ·,•?!'
              this document at -J
                                     C
                                          J.\-to ~ b l e,~.r,-,J. ~ HCL on,
                                                                   Name of detainee
                                                                                      f-0'/"\- Cf- 1j at_·· _..l_J__,~--='-----
                                                   Institutioil                    · . Date                     Time·

                      (b)
                        I certify that I served the custodian _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _....,
                                                                       ·Name of Official
              _ _ _ _ _ _ _ _ _ _ _ __,,, at _ _ _ _ _ _ _ _ _ _ _ __.:,._ _ _ ____, on
                    Title                                                  Institution
              -------"""-· with a copy of this document.
                   Date

                                                                      OR

              (2)     Service by ce~fied mail, ret~rn receipt. (Attach copy of receipt) .

                              I _ _ _ _ ____,..-------,...,.--, _ _ _ _ _ _ _ _ _ _ ___, certify
                                          Name ofICE Officer                               Title
              that I served _ _ _ _ _ _ _ _ _ _ _ _ _ _and the custodian _ _ _ _ _ _ _ ___.
                                Name of detainee                                   Name of Official
              with a copy of this document by certifiedlllllil at _ _ _ _ _ _ _ _ _ _ _ _ _ on. _ __
                                                                       Institution                Date




              Detainee Signature: ; £ c   . . . .~·,~·~.
                                      il!:··==~·
                                      1
                                                     .·~    .,
                                                        :::::::.  ==•=--~
                                                                =··             Date:




              ( ) cc: Attorney of Record or Designated Representative
              ( )· cc: A-File




                                                                                                                                  B
